In a coram nobis proceeding to vacate a judgment of the former County Court, Kings County, rendered November 9, 1961, convicting defendant of robbery in the first degree, grand larceny in the first degree and assault in the second degree, defendant appeals from an order of the Supreme Court, Kings County, dated November 12, 1968, which denied the application without a hearing. The judgment was unanimously affirmed by this court (People v. Benson, 18 A D 2d 1137); leave to appeal to the Court of Appeals was denied on April 22,1963; and the Supreme Court of the United States denied certiorari on October 14, 1963 (Benson v. New York, 375 U. S. 851). Order affirmed. Defendant had made a prior application for the same relief on essentially the same grounds asserted in the instant application. The prior application was denied and that denial was affirmed by this court on October 17, 1966 (People v. Denson, 26 A D 2d 910). There were no additional or new facts presented on the instant application warranting the granting of the relief sought by defendant (cf. People v. Sullivan, 4 N Y 2d 472, 474; People v. Blake, 15 A D 2d 925). Moreover, under the circumstances of this ease and in the light of the record herein, even if it could be assumed that new or additional facts or contentions were made by defendant on this second éoram nobis application, the Justice at Criminal Term properly exercised -his discretion in denying the application (cf. People v. Sullivan, supra; People v. Mazzella, 13 N Y 2d 997). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.